DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  claim 1, lines 11-12 recites “which is sealed connect said housing”; claim 4, lines 7-8 recites “is fixed connected said stirring blade” which is grammatically improper.  It is suggested to change to “which is sealed connect to said housing”; “is fixed connected to said stirring blade”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “the top”, line 3 recites “the bottom”, line 11 recites “the end”, line 13 recites “said middle part”; claim 4, line 9 recites “said center”; claim 5, lines 1-2 recites “said bearing surface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 9 recites “its operation”, line 16 recites “it is heated” which renders the claim indefinite because the phrase “its, it” is not a positive recitation.  It is suggested to delete the phrase “its, it” and change to the referenced item name.  
Claim 7, lines 2-3 recites “a controlled silicon, an anti-dry-burn NTC” which renders the claim indefinite because it is unclear what “a controlled silicon, an anti-dry-burn NTC” is.  Is a controlled silicon a switch or relay?  Is an anti-dry-burn NTC a sensor or detector?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Young (WO 2017/066692) in view of Chan (US 2018/0344069).  US 2019/0124722 is being used as an English language equivalent for Young (WO 2017/066692).
With respect to the limitations of claim 1, Young teaches a rod-shaped cooking machine (title, thermal immersion circulator), which includes a rod-shaped hollow housing (Figs 1-4, housing 16, 0041), the bottom of said housing is provided with a bottom cover (lower inlet assembly 14, 0041), inside said housing, a main PCB plate is arranged (PCBA 24, 0043), a heating assembly (heater 100, 0042) is arranged near said bottom cover (14), a stirring assembly (Fig 3, motor 176, drive shaft 190, 0052, 0068) is arranged between said main PCB plate (PCBA 24) and said heating assembly (100); said stirring assembly has a motor (176) and a stirring rod (190) set on said motor; said main PCB plate is electrically connected with said motor and said heating assembly to control its operation (0073); said heating assembly has a plastic cylinder (Figs 1-10, main body 102, plastic, 0047) and an electric heating sheet (Fig 11, flexible circuit board 122, 0049) arranged on said plastic cylinder, and a ring seat (Fig 4, coupling nut 40, 0045) arranged on the end of said plastic cylinder, which is sealed connect said housing and said bottom cover (see figures 1-3); said stirring rod reaches into said plastic cylinder (Figs 3-5, hole 118, 0052); said middle part of said housing is 
However, Chan discloses the top of said housing (Figs 1-3, casing 1, hollow cylindrical lower case section 2, 0015, 0020) is provided with a touch screen assembly (Fig 1, transparent touch screen 117, 0015), inside said housing, a main PCB plate (Fig 3, main circuit board 17, 0017) is arranged near said touch screen assembly (117); said main PCB plate (17) is electrically connected with said motor (18) and said heating assembly (192) to control its operation (0019, main circuit board 17 acts to activate heating and agitation) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the immersion circulator of Young having a housing silent to a touch screen assembly with the top of said housing is provided with a touch screen assembly, inside said housing, a main PCB plate is arranged near said touch screen assembly of Chan for the purpose of providing a known user input interface configuration for controlling an operation of the circulator cooker.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the immersion circulator of Young having a main PCB plate, motor and heating assembly with said main PCB plate 
With respect to the limitations of claim 4, Young teaches said stirring assembly also includes a motor isolation slot (Fig 1-5, central hole 118, 0052), a motor shaft (190), a connecting shaft (Fig 17, shaft at end of drive shaft 232), a sealing ring (Fig 17, seal 236, 0089) and a stirring blade (impeller 182, 0070); said motor is placed in said motor isolation slot, said motor shaft (190) is arranged on said motor (176) and passes through the motor isolation slot (118) and extends into said plastic cylinder (102); one end of said connecting shaft (shaft at end of drive shaft 232) is fixed on said motor shaft, the other end of said connecting shaft is fixed to said stirring shaft (see figures 15-17); said stirring rod is fixed connected said stirring blade member (182); said stirring blade member has a hollow shaft and fan blades arranged on said hollow shaft (Fig 15); said center of said bottom cover is provided with a positioning shaft which is inserted into said hollow shaft, said motor drives said stirring shaft and said fan blades to rotate (0087).
With respect to the limitations of claims 5, 6 and 9, Young teaches said bearing surface of said ring seat is provided with said through hole (Fig 17, central hole of seal 236), said stirring rod passes (232) through said through hole, said stirring blade member (impeller 182) is between said ring seat and said bottom cover; a circuit board mounting frame (Figs 2, 3, isolation barriers 20, 0043) is mounted on said motor isolation slot, said main PCB board (PCBA 24) is connected with said circuit board 
With respect to the limitations of claim 10, Young discloses the claimed invention except for said housing is provided with a water lever detector, and said water lever detector is fixed connected with said main PCB board.  However, Chan discloses said housing (Fig 3, casing 1, hollow cylindrical lower case section 2) is provided with a water lever detector (Fig 3, probes 183, 0019, for measuring water level), and said water lever detector is fixed connected with said main PCB board (17) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the immersion circulator of Young having a housing and main PCB plate with said housing is provided with a water lever detector, and said water lever detector is fixed connected with said main PCB board of Chan for the purpose of providing a known sensor configuration for measuring a water level (0019).
Claim 8 is objected to as being dependent on claim 1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Young (WO 2017/066692) in view of Chan (US 2018/0344069) as applied to claim 1, further in view of Yang (US 2019/0183279).
With respect to the limitations of claims 2 and 3, Young in view of Chan discloses the claimed invention except for said ring seat is fixed at one end of said plastic cylinder and has a ring wall, said ring wall is sealed with said housing through a sealing ring; said ring wall and said bottom cover are clamped; said ring seat is provided with a bearing surface; said plastic cylinder is fixed on said bearing surface.  However, said 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Young (WO 2017/066692) in view of Chan (US 2018/0344069) as applied to claim 1, further in view of Colombo (US 2012/0039585).
With respect to the limitations of claim 7, Young in view of Chan discloses the claimed invention except for the plastic cylinder is provided with a fuse, a controlled silicon, an anti-dry-burn NTC, stainless steel heat-generating sheets and a temperature 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/14/2021